COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §
IN THE MATTER                                                    No. 08-15-00053-CV
                                               §
OF T.J.H.G.,                                                        Appeal from the
                                               §
A JUVENILE                                                        409th District Court
                                               §
                                                               of El Paso County, Texas
                                               §
                                                                    (TC# 11,00359)
                                               §

                                MEMORANDUM OPINION

       Appellant, T.J.H.G., a juvenile, has filed a motion through his attorney of record to

withdraw his notice of appeal because he no longer wishes to prosecute the appeal.        See

TEX.R.APP.P. 42.1(a)(1); see also TEX.FAM.CODE ANN. § 56.01(b)(West 2014)(providing that

the requirements governing an appeal of an order of a juvenile court are as in civil cases

generally). We grant the motion and dismiss the appeal. Because Appellant is indigent, we

make no order with respect to costs. All pending motions are denied as moot.



July 31, 2015
                                           YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.